Exhibit 10.8

ASSIGNMENT OF LEASES AND RENTS

(IOWA)

Recorder’s Cover Sheet

Preparer Information:

Bracewell & Giuliani LLP, 1445 Ross Avenue, Suite 3800, Dallas, Texas
75202-2711, Attention: Alfred G. Kyle, Esq., (214) 758-1660

Taxpayer Information:

CHT Council Bluffs IA Senior Living, LLC, 450 South Orange Avenue, Orlando,
Florida 32801

Return Document To:

Bracewell & Giuliani LLP, 1445 Ross Avenue, Suite 3800, Dallas, Texas
75202-2711, Attention: Alfred G. Kyle, Esq.

Grantor:

CHT Council Bluffs IA Senior Living, LLC

Grantee:

KeyBank National Association, as Agent for the benefit of the Lenders

Legal Description:

See Exhibit A attached and incorporated herein

Document or instrument number of previously recorded documents:

N/A

 



--------------------------------------------------------------------------------

ASSIGNMENT OF LEASES AND RENTS

Project Commonly Known As

“Primrose Retirement Community of Council Bluffs”

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) made as of the 19th day
of August, 2013, is by CHT COUNCIL BLUFFS IA SENIOR LIVING, LLC, a Delaware
limited liability company, having an office at 450 South Orange Avenue, Orlando,
Florida 32801 (“Assignor”), in favor of KEYBANK NATIONAL ASSOCIATION, a national
banking association, as agent for the benefit of the Lenders, having an office
at 4910 Tiedeman Road, 3rd Floor, Brooklyn, Ohio 44144, its successors and
assigns (“Assignee”).

RECITALS

A. On or about the date hereof, CNL Healthcare Properties, Inc., CHP Partners,
LP (collectively “Borrowers”), Assignee and certain other lenders entered into
that certain Credit Agreement (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) whereby Assignee and such other lenders agreed
to make available to Borrowers a secured line of credit (the “Line”) in the
maximum aggregate amount at any time outstanding not to exceed the sum of One
Hundred Twenty Dollars ($120,000,000.00), to finance the acquisition,
development and operation of various projects, including, without limitation,
the senior living community commonly known as “Primrose Retirement Community of
Council Bluffs” located in Council Bluffs, Iowa (the “Project”). The Project is
legally described in Exhibit A attached hereto and made a part hereof.
Capitalized terms used and not otherwise defined herein shall have the meanings
given to them in the Credit Agreement.

B. In connection with the Line, Borrowers have executed and delivered one or
more promissory notes (collectively, the “Note”) in favor of each lender in the
aggregate amount of the Line payment of which is secured by, among other things,
(i) a Mortgage made by Assignor in favor of Assignee on the Project (the
“Mortgage”), and (ii) the other Loan Documents.

C. Assignor is desirous of further securing to Assignee the performance of the
terms, covenants and agreements hereof and of the Note, the Mortgage and the
Loan Documents.

AGREEMENTS

NOW, THEREFORE, in consideration of the making of the Line evidenced by the Note
by Assignee to Assignor and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor does hereby
irrevocably, absolutely and unconditionally transfer, sell, assign, pledge and
convey to Assignee, its successors and assigns, all of the right, title and
interest of Assignor in and to:

(a) any and all leases, licenses, rental agreements and occupancy agreements of
whatever form now or hereafter affecting all or any part of the Project and any
and all guarantees, extensions, renewals, replacements and modifications thereof
(collectively, the “Leases”); and

 

ASSIGNMENT OF LEASES AND RENTS    Page 1



--------------------------------------------------------------------------------

(b) all issues, profits, security or other deposits, revenues, royalties,
accounts, rights, benefits and income of every nature of and from the Project,
including, without limitation, minimum rents, additional rents, termination
payments, bankruptcy claims, forfeited security deposits, damages following
default and all proceeds payable under any policy of insurance covering loss of
rents resulting from untenantability due to destruction or damage to the
Project, together with the immediate and continuing right to collect and receive
the same, whether now due or hereafter becoming due, and together with all
rights and claims of any kind that Assignor may have against any Tenant, lessee
or licensee under the Leases or against any other occupant of the Project
(collectively, the “Rents”).

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns.

IT IS AGREED that, notwithstanding that this instrument is a present, absolute
and executed assignment of the Rents and of the Leases and a present, absolute
and executed grant of the powers herein granted to Assignee, Assignor is hereby
permitted, at the sufferance of Assignee and at its discretion, and is hereby
granted a license by Assignee, to retain possession of the Leases and to collect
and retain the Rents unless and until there shall be an “Event of Default” (as
defined herein) that has occurred and is continuing under the terms of this
Assignment or any of the other Loan Documents. Upon the occurrence and
continuation of an Event of Default, the aforementioned license granted to
Assignor shall automatically terminate without notice to Assignor, and Assignee
may thereafter, without taking possession of the Project, take possession of the
Leases and collect the Rents. Further, from and after such termination, Assignor
shall be the agent of Assignee in collection of the Rents, and any Rents so
collected by Assignor shall be held in trust by Assignor for the sole and
exclusive benefit of Assignee and Assignor shall, within ten (10) business days
after receipt of any Rents, pay the same to Assignee to be applied by Assignee
as hereinafter set forth. Furthermore, from and after such Event of Default and
termination of the aforementioned license, Assignee shall have the right and
authority, without any notice whatsoever to Assignor and without regard to the
adequacy of the security therefor, to: (a) make application to a court of
competent jurisdiction for appointment of a receiver for all or any part of the
Project, as particularly set forth in the Mortgage; (b) manage and operate the
Project, with full power to employ agents to manage the same; (c) demand,
collect, receive and sue for the Rents, including those past due and unpaid; and
(d) do all acts relating to such management of the Project, including, but not
limited to, negotiation of new Leases, making adjustments of existing Leases,
contracting and paying for repairs and replacements to the Improvements and to
the fixtures, equipment and personal property located in the Improvements or
used in any way in the operation, use and occupancy of the Project as in the
reasonable judgment and discretion of Assignee may be necessary to maintain the
same in a tenantable condition, purchasing and paying for such additional
furniture and equipment as in the sole subjective judgment of Assignee may be
necessary to maintain a proper rental income from the Project, employing
necessary managers and other employees, purchasing fuel, providing utilities and
paying for all other expenses incurred in the operation of the Project,
maintaining adequate insurance coverage over hazards customarily insured against
and paying the premiums therefor. Assignee shall apply the Rents received by
Assignor from the Project, after deducting the costs of collection thereof,
including, without limitation, attorneys’ fees and a management fee for any
management agent so employed, against amounts expended for repairs, upkeep,
maintenance, service, fuel, utilities, taxes, assessments, insurance premiums
and such other expenses as Assignee incurs in connection with the operation of
the Project and

 

ASSIGNMENT OF LEASES AND RENTS    Page 2



--------------------------------------------------------------------------------

against interest, principal, required escrow deposits and other sums which have
or which may become due, from time to time, under the terms of the Loan
Documents, in such order or priority as to any of the items so mentioned as
Assignee, in its reasonable discretion, may determine. The exercise by Assignee
of the rights granted Assignee in this paragraph, and the collection of, the
Rents and the application thereof as herein provided, shall not be considered a
waiver by Assignee of any Event of Default under the Loan Documents or prevent
foreclosure of any liens on the Project nor shall such exercise make Assignee
liable under any of the Leases, Assignee hereby expressly reserving all of its
rights and privileges under the Mortgage and the other Loan Documents as fully
as though this Assignment had not been entered into.

Without limiting the rights granted hereinabove, in the event Assignor shall
fail to make any payment or to perform any act required under the terms hereof
and such failure shall not be cured within any applicable grace or cure period,
then Assignee may, but shall not be obligated to, without prior notice to or
demand on Assignor, and without releasing Assignor from any obligation hereof,
make or perform the same in such manner and to such extent as Assignee may deem
necessary to protect the security hereof, including specifically, without
limitation, appearing in and defending any action or proceeding purporting to
affect the security hereof or the rights or powers of Assignee, performing or
discharging any obligation, covenant or agreement of Assignor under any of the
Leases, and, in exercising any of such powers, paying all necessary costs and
expenses, employing counsel and incurring and paying attorneys’ fees. Any sum
advanced or paid by Assignee for any such purpose, including, without
limitation, attorneys’ fees, together with interest thereon at the Default Rate
from the date paid or advanced by Assignee until repaid by Assignor, shall
immediately be due and payable to Assignee by Assignor on demand and shall be
secured by the Mortgage and by all of the other Loan Documents securing all or
any part of the indebtedness evidenced by the Note.

IT IS FURTHER AGREED that this Assignment is made upon the following terms,
covenants and conditions:

1. This Assignment shall not operate to place responsibility for the control,
care, management or repair of the Project upon Assignee, nor for the performance
of any of the terms and conditions of any of the Leases, nor shall it operate to
make Assignee responsible or liable for any waste committed on the Project by
any Tenant or any other party or for any dangerous or defective condition of the
Project or for any negligence in the management, upkeep, repair or control of
the Project. Assignee shall not be liable for any loss sustained by Assignor
resulting from Assignee’s failure to let the Project or from any other act or
omission of Assignee in managing the Project. Assignor shall and does hereby
indemnify and hold Assignee harmless from and against any and all liability,
loss, claim, demand or damage which may or might be incurred by reason of this
Assignment, including, without limitation, claims or demands for security
deposits from Tenants deposited with Assignor, and from and against any and all
claims and demands whatsoever which may be asserted against Assignee by reason
of any alleged obligations or undertakings on its part to perform or discharge
any of the terms, covenants or agreements contained in any of the Leases. Should
Assignee incur any liability by reason of this Assignment or in defense of any
claim or demand for loss or damage as provided above, the amount thereof,
including, without limitation, costs, expenses and attorneys’ fees, together
with interest thereof at the Default Rate from the date paid or incurred by
Assignee until repaid by Assignor, shall be immediately due and payable to
Assignee by Assignor upon demand and shall be secured by the Mortgage and by all
of the other Loan Documents securing all or any part of the indebtedness
evidenced by the Note.

 

ASSIGNMENT OF LEASES AND RENTS    Page 3



--------------------------------------------------------------------------------

2. This Assignment shall not be construed as making Assignee a mortgagee in
possession.

3. Assignee is obligated to account to Assignor only for such Rents as are
actually collected or received by Assignee.

4. Assignor hereby further presently and absolutely assigns to Assignee subject
to the terms and provisions of this Assignment: (a) any award or other payment
which Assignor may hereafter become entitled to receive with respect to any of
the Leases as a result of or pursuant to any bankruptcy, insolvency or
reorganization or similar proceedings involving any Tenant under such Leases;
and (b) any and all payments made by or on behalf of any Tenant of any part of
the Project in lieu of Rent. Assignor hereby irrevocably appoints Assignee as
its attorney-in-fact to appear in any such proceeding and to collect any such
award or payment, which power of attorney is coupled with an interest by virtue
of this Assignment and is irrevocable so long as any sums are outstanding under
the loan evidenced by the Note. All awards or payments so collected shall be
applied to the indebtedness secured hereby in such order as Assignee shall
elect.

5. Assignor represents, warrants and covenants to and for the benefit of
Assignee: (a) that Assignor now is (or with respect to any Leases not yet in
existence, will be immediately upon the execution thereof) the absolute owner of
the landlord’s interest in the Leases, with full right and title to assign the
same and the Rents due or to become due thereunder; (b) that, other than this
Assignment and any assignment to Assignee pursuant to the Mortgage there are no
outstanding assignments of the Leases or Rents; (c) that, to the knowledge of
Assignor, no Rents have been anticipated, discounted, released, waived,
compromised or otherwise discharged except for prepayment of rent of not more
than six (6) months prior to the accrual thereof; (d) that, to the knowledge of
Assignor, there are no material defaults now existing under any of the Leases by
the landlord or any Tenant, and, to the knowledge of Assignor, there exists no
state of facts which, with the giving of notice or lapse of time or both, would
constitute a default under any of the Leases by the landlord or any Tenant,
except as disclosed in writing to Assignee; (e) that Assignor has and shall duly
and punctually observe and perform all covenants, conditions and agreements in
the Leases on the part of the landlord to be observed and performed thereunder
and (f) the Leases are in full force and effect and are the valid and binding
obligations of Assignor, and, to the knowledge of Assignor, are the valid and
binding obligations of each Tenant thereto.

6. Assignor covenants and agrees that Assignor shall, at its sole cost and
expense, appear in and defend any action or proceeding arising under, growing
out of, or in any manner connected with the Leases or the obligations, duties or
liabilities of the landlord or any Tenant thereunder, and shall pay on demand
all reasonable costs and expenses, including, without limitation, attorneys’
fees, which Assignee may incur in connection with Assignee’s appearance,
voluntary or otherwise, in any such action or proceeding, together with interest
thereon at the Default Rate from the date incurred by Assignee until repaid by
Assignor.

 

ASSIGNMENT OF LEASES AND RENTS    Page 4



--------------------------------------------------------------------------------

7. Upon the occurrence and continuation of an Event of Default, Assignee may, at
its option, notify any Tenant or other parties of the existence of this
Assignment. Upon the occurrence and continuation of an Event of Default,
Assignor does hereby specifically authorize, instruct and direct each and every
present and future tenant, lessee and licensee of the whole or any part of the
Project to pay all unpaid and future Rents to Assignee upon receipt of demand
from Assignee to so pay the same and Assignor hereby agrees that each such
present and future Tenant, lessee and licensee may rely upon such written demand
from Assignee to so pay said Rents without any inquiry into whether there exists
an Event of Default hereunder or under the other Loan Documents or whether
Assignee is otherwise entitled to said Rents. Assignor hereby waives any right,
claim or demand which Assignor may now or hereafter have against any present or
future tenant, lessee or licensee by reason of such payment of Rents to
Assignee, and any such payment shall discharge such tenant’s, lessee’s or
licensee’s obligation to make such payment to Assignor.

8. Assignee may take or release any security for the indebtedness evidenced by
the Note, may release any party primarily or secondarily liable for the
indebtedness evidenced by the Note, may grant extensions, renewals or
indulgences with respect to the indebtedness evidenced by the Note and may apply
any other security therefor held by it to the satisfaction of any indebtedness
evidenced by the Note without prejudice to any of its rights hereunder.

9. The acceptance of this Assignment and the collection of the Rents in the
event Assignor’s license is terminated, as referred to above, shall be without
prejudice to Assignee. The rights of Assignee hereunder are cumulative and
concurrent, may be pursued separately, successively or together and may be
exercised as often as occasion therefor shall arise, it being agreed by Assignor
that the exercise of any one or more of the rights provided for herein shall not
be construed as a waiver of any of the other rights or remedies of Assignee, at
law or in equity or otherwise, so long as any obligation under the Loan
Documents remains unsatisfied.

10. All rights of Assignee hereunder shall inure to the benefit of its
successors and assigns, and all obligations of Assignor shall bind its
successors and assigns and any subsequent owner of the Project. All rights of
Assignee in, to and under this Assignment shall pass to and may be exercised by
any assignee of such rights of Assignee. Assignor hereby agrees that if Assignee
gives notice to Assignor of an assignment of said rights, upon such notice the
liability of Assignor to the assignee of the Assignee shall be immediate and
absolute. Assignor will not set up any claim against Assignee or any intervening
assignee as a defense, counterclaim or setoff to any action brought by Assignee
or any intervening assignee for any amounts due hereunder or for possession of
or the exercise of rights with respect to the Leases or the Rents.

11. It shall be an “Event of Default” hereunder (a) if any representation or
warranty made herein by Assignor is determined by Assignee to have been false or
misleading in any material respect at the time made, or (b) upon any failure by
Assignor in the performance or observance of any other covenant or condition
hereof and the continuance of such failure for thirty (30) days after written
notice thereof from Assignee to Assignor; provided, however, that if such
failure is susceptible of cure but cannot reasonably be accomplished within said
thirty (30) day period, then Assignor shall have an additional sixty (60) day
period (or such longer period agreed between Assignee and Assignor) to cure such
failure and no Event of Default shall be deemed to exist hereunder so long as
Assignor commences such cure within the initial thirty (30)

 

ASSIGNMENT OF LEASES AND RENTS    Page 5



--------------------------------------------------------------------------------

day period and diligently and in good faith pursues such cure to completion
within such resulting ninety (90) day period from the date of Assignee’s notice.
Any such default not so cured shall be an “Event of Default” under each of the
other Loan Documents, entitling Assignee to exercise any or all rights and
remedies available to Assignee under the terms hereof or of any or all of the
other Loan Documents, and any Event of Default under the other Loan Documents,
or any default under any other Loan Document which is not cured within any
applicable grace or cure period, shall be deemed an Event of Default hereunder
subject to no grace or cure period, entitling Assignee to exercise any or all
rights provided for herein.

12. Failure by Assignee to exercise any right which it may have hereunder shall
not be deemed a waiver thereof unless so agreed in writing by Assignee, and the
waiver by Assignee of any default hereunder shall not constitute a continuing
waiver or a waiver of any other default or of the same default on any future
occasion. No collection by Assignee of any Rents pursuant to this Assignment
shall constitute or result in a waiver of any default then existing hereunder or
under any of the other Loan Documents.

13. If any provision under this Assignment or the application thereof to any
entity, person or circumstance shall be invalid, illegal or unenforceable to any
extent, the remainder of this Assignment and the application of the provisions
hereof to other entities, persons or circumstances shall not be affected thereby
and shall be enforced to the fullest extent permitted by law.

14. This Assignment may not be amended, modified or otherwise changed except by
a written instrument duly executed by Assignor and Assignee.

15. This Assignment shall be in full force and effect continuously from the date
hereof to and until the payment, discharge, and performance of any and all
indebtedness and obligations evidenced by the Note or secured or guaranteed by
any of the Loan Documents, and the release of the Mortgage shall, for all
purposes, automatically terminate this Assignment and render this Assignment
null and void and of no effect whatsoever.

16. In case of a conflict between any provision of this Assignment and any
provision of the other Loan Documents, the provision selected by Assignee in its
sole subjective discretion shall prevail and be controlling.

17. All notices, demands, requests or other communications to be sent by one
party to the other hereunder or required by law shall be given and become
effective as provided in the Credit Agreement.

18. This Assignment shall be governed by and construed in accordance with the
laws of the State in which the Project is located.

19. This Assignment may be executed in any number of counterparts, each of which
shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Assignment may be detached from any counterpart of this
Assignment without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Assignment identical in form hereto
but having attached to it one or more additional signature pages.

 

ASSIGNMENT OF LEASES AND RENTS    Page 6



--------------------------------------------------------------------------------

20. In addition to, but not in lieu of, any other rights hereunder, Assignee
shall have the right to institute suit and obtain a protective or mandatory
injunction against Assignor to prevent a breach or default, or to reinforce the
observance, of the agreements, covenants, terms and conditions contained herein,
as well as the right to damages occasioned by any breach or default by Assignor.

21. Assignor hereby covenants and agrees that Assignee shall be entitled to all
of the rights, remedies and benefits available by statute, at law, in equity or
as a matter of practice for the enforcement and perfection of the intents and
purposes hereof. Assignee shall, as a matter of absolute right, be entitled,
upon application to a court of applicable jurisdiction, and without notice to
Assignor, to the appointment of a receiver to obtain and secure the rights of
Assignee hereunder and the benefits intended to be provided to Assignee
hereunder.

22. Assignor acknowledges receipt of a copy of this Assignment signed by
Assignor.

23. IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS ASSIGNMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

 

ASSIGNMENT OF LEASES AND RENTS    Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has executed this Assignment under seal as of the
day and year first above written.

 

ASSIGNOR: CHT COUNCIL BLUFFS IA SENIOR LIVING, LLC, a Delaware limited liability
company       By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

 

STATE OF FLORIDA            )       :    COUNTY OF ORANGE    )   

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Joshua J. Taube, whose name as Vice President of CHT COUNCIL BLUFFS
IA SENIOR LIVING, LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of said instrument, he as such Vice
President and with full authority, executed the same voluntarily for and as the
act of said limited liability company on the day the same bears date. Given
under my hand and official seal this 13th day of August, 2013.

 

/s/ Cathleen A. Coffey

                                Notary Public

 

My Commission Expires: September 24, 2013

 

ASSIGNMENT OF LEASES AND RENTS    Page 8



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

[Omitted as not necessary to an understanding of the Agreement]

 

ASSIGNMENT OF LEASES AND RENTS    Page 9